Citation Nr: 0217933	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disorder 
manifested by rectal bleeding.  

(The issues of whether new and material evidence has been 
submitted to reopen a previously denied claim of 
entitlement to service connection for a neuropsychiatric 
disorder, entitlement to service connection for post-
traumatic stress disorder, and entitlement to service 
connection for residuals of a heat stroke will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO) that had, inter alia, denied the 
veteran's claim of entitlement to service connection for 
residuals of a cyst between the buttocks.  At his 
videoconference hearing before the undersigned, the 
veteran clarified the disability for which he was seeking 
service connection to be a disorder manifested by rectal 
bleeding.

As indicated above, in September 2002, the veteran 
appeared at the RO at a Board videoconference hearing 
before the undersigned.  The transcript of that hearing 
has been associated with the claims file, and the issue is 
now ready for appellate review.  

It is noted for the record, that during the course of his 
videoconference hearing, the veteran asserted that he had 
revoked the power of his attorney that had been given to 
his designated service representative, Disabled American 
Veterans.  There is no such written revocation of record.  
See 38 C.F.R. § 20.607 (2002).  Consequently, Disabled 
American Veterans continues to be recognized as the 
veteran's authorized representative.  The veteran should 
submit such written revocation to the RO, if he desires.

The Board is undertaking additional development on the 
issues of whether new and material evidence has been 
submitted to reopen a previously denied claim of 
entitlement to service connection for a neuropsychiatric 
disorder, entitlement to service connection for post-
traumatic stress disorder, and entitlement to service 
connection for residuals of a heat stroke, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1. All evidence necessary for review of the issue 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim of entitlement to 
service connection for a disorder manifested by rectal 
bleeding and the evidence necessary to substantiate his 
claim.

2.  No competent medical evidence has been submitted which 
links or relates any current disorder manifested by rectal 
bleeding to the veteran's period of active service.


CONCLUSION OF LAW

A disorder manifested by rectal bleeding was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a disorder manifested by rectal bleeding.  In the 
interest of clarity, the Board will initially address the 
matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits. 

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  There is no issue as to substantial 
completeness of the application. See 38 U.S.C.A. § 5102 
(West Supp. 2002). The issue before the Board is based 
upon a claim for service connection filed by the veteran 
in March 1999, and clarified during the course of his 
appeal.  The claim now appears substantially complete.  
The veteran has clearly identified the disability in 
question and the benefit sought.  Further, he set out the 
alleged events in service that established the bases for 
the claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran 
was notified of the information necessary to substantiate 
his claim by means of the discussions in the April 2000 
rating decision; the June 2000 statement of the case; a 
March 2001 letter from the RO that explained to the 
veteran his rights and responsibilities under the VCAA in 
great detail; and the July 2001 supplemental statement of 
the case.  Although the veteran's claim was initially 
denied as not well grounded, in the July 2001 supplemental 
statement of the case, it was considered on the basis of 
whether the evidence was in equipoise to the question of 
whether the disorder at issue could be related to service.  
He was specifically told that there was no competent 
medical evidence of a current disorder manifested by 
rectal bleeding and no competent medical evidence that 
could relate a disorder manifested by rectal bleeding to 
service, and was asked to provide such evidence.  After 
having reviewed the correspondence and other documentation 
of record, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
the letter issued in March 2001, the RO asked him to 
specify where he had received treatment either privately 
or by VA.  The RO also informed him that it would request 
these records, but that it was his responsibility to 
return appropriate authorizations and ensure that the RO 
received the records.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO obtained the veteran's VA and 
private treatment records as they were identified by the 
veteran.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

In view of the fact that all available evidence has been 
obtained, the Board finds that the requirements to assist 
the veteran in the development of his claim under the 
VCAA, including the requirements to notify the veteran 
what portion of the evidence is to be provided by him and 
what portion is to be provided by VA, has been fulfilled.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)  

Additionally, the veteran was afforded VA rectal 
examinations in November 1996 and June 1997.  Further, the 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  There is 
of record sufficient evidence to decide the claim.  

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

It is noted that the veteran has claimed that some of his 
service medical records are not available for review.  The 
National Personnel Records Center certified in May 2002 
that it made every effort to obtain the veteran's records.  
The Board finds that the RO undertook a reasonably 
exhaustive search for those records, and that any further 
efforts are not justified.  Notwithstanding, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The veteran and his representative have been afforded 
ample opportunity to present evidence and argument in 
support of his claim.  Most recently, the veteran's 
accredited representative submitted a brief to the Board 
in July 2002.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
demonstrated in service with continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495-97.  For 
the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Service medical records show that the veteran was seen on 
June 27, 1996 for a small cyst between his buttocks, which 
was reported by history to have existed for one year.  Hot 
sitz baths were recommended.  Medical Board examination 
report of September 27, 1966 showed no complaints relative 
to a buttocks cyst, or rectal bleeding.  

VA outpatient treatment records dated in May 1996 document 
that the veteran reported using a stool softener for years 
for an anal fissure.  In August 1996, the veteran was seen 
for complaints of rectal pain with bleeding and a history 
of a fissure.  A September 1996 sigmoidoscopy report noted 
that the veteran gave a history of an anal fissure problem 
intermittently for 30 years.  Findings failed to show anal 
fissures in the anal canal.  The examiner's impression was 
anal fissure, by history, healed.  

Upon VA examination in November 1996, the veteran reported 
that he had a history of constipation that can cause a 
small amount of rectal bleeding when his stool was too 
hard.  He reported that he was on Metamucil.  Findings 
showed the veteran to be asymptomatic with no current 
bleeding.

Upon VA examination in June 1997, the veteran reported a 
history of rectal bleeding for 31 years.  Examination was 
reported to be normal, with no bleeding from the rectum.  

VA outpatient treatment records from November 2000 noted 
that the veteran had reported that he had not taken his 
antidepressant medication because of constipation that 
caused rectal bleeding.  He refused a rectal examination.  

Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service, including by way of aggravation of the apparently 
pre-existing cyst between the buttocks shown in the 
service medical records.  Applying the Hickson analysis, 
however, there is no evidence of a current disorder 
manifested by rectal bleeding.  This symptomatology is 
shown in the records by complaints and history reported by 
the veteran only, and has not been objectively documented 
in the medical evidence.  Hickson element (1) has 
therefore not been satisfied.

With respect to Hickson element (2), there is no inservice 
diagnosis of a disorder manifested by rectal bleeding.  
The cyst between the buttocks shown in the service medical 
records was noted to have pre-existed service, and was not 
shown on Medical Board examination prior to the veteran's 
separation from service.  Consequently, there is no 
documentation that the veteran sustained a pertinent 
disorder in service or aggravated a pre-existing disorder 
in service.  Notwithstanding, given the fact that a cyst 
between the buttocks was reported, the Board may concede 
for purposes of analysis that Hickson element (2) has been 
satisfied.

With respect to Hickson element (3), while the veteran and 
his mother have expressed the opinion that he has a 
disorder manifested by rectal bleeding that is related to 
his period of active service, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that a lay person, 
such as the veteran or his mother, is not competent to 
offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board has reviewed the entire body of evidence, 
including the private and VA medical records, the 
veteran's oral and written statements, and the statements 
of the veteran's representative and those of the veteran's 
mother.  In this case, no competent medical evidence or 
opinion has been entered into the record which links or 
relates a current disorder manifested by rectal bleeding 
to the veteran's short period of active service.  Although 
the veteran was informed in the March 2001 letter from the 
RO and in the July 2001 supplemental statement of the case 
about the effect of the VCAA on his claim, and that what 
was lacking was medical evidence of a link between the 
disability claimed and military service, he has not 
submitted any such evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has a current disorder 
manifested by rectal bleeding that is related to service.  
In an effort to assist the veteran in obtaining nexus 
evidence, the veteran was afforded two VA rectal 
examinations.  Neither examiner was able to report a 
current disorder, and neither related any past rectal 
bleeding disorder to service.  

As indicated, the foregoing medical evidence contradicts 
rather than supports the veteran's contention that he has 
a disorder manifested by rectal bleeding that is related 
to service.  The medical reports specifically discount the 
existence of such a disorder.  These reports that evince 
against the veteran's claim were made by medical 
professionals following examinations of the veteran.  They 
are deemed of high probative value.  

The only opinions which purport to make such a connection 
are those of the veteran and of the veteran's mother.  The 
Court has held that lay persons, such as the veteran and 
his mother, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a disorder manifested by 
rectal bleeding.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for this disorder must be denied.


ORDER

Entitlement to service connection for a disorder 
manifested by rectal bleeding is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

